OPINION ON MOTION
PER CURIAM.
Petitioners filed their Petition for Writ of Certiorari. A motion to dismiss the petition was filed which we determined to be moot, as we did an additional motion to dismiss. They were moot because we did not issue an order to show cause under Florida Rules *1155of Appellate Procedure 9.100(f) and of course declined to issue the writ. Respondent then filed a “Request for Attorney’s Fees” which failed to comply with Florida Rules of Appellate Procedure 9.400(b) because it did not “state the grounds upon which recovery is sought.” For that reason we must deny the request. We add however that the rules provide the procedure by which one seeks a writ of certiorari and how one defends against the issuance of the writ. It is clear that a motion to dismiss for lack of jurisdiction is unnecessary. If we have no jurisdiction then that can be raised by the respondent if we issue the order to show cause. Florida Rules of Appellate Procedure 9.100(f).
Request for attorneys fees DENIED.
DOWNEY, C. J., and DAUKSCH and LETTS, JJ., concur.